DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
The restriction dated 10/28/21 is withdrawn.  Claims 1-20 are examined on the merits below.
Claim Objections
Claim 20 is objected to because it is dependent on itself.  Appropriate correction is required.
Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the anticipatory rejections under 35 U.S.C. 102 made in this Office action:	
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


s 1, 2, 4, 7, and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brewer et al. US 6763547 (“Brewer”).   Regarding claim 1, Brewer discloses a brush configured to engage (i.e., capable of engaging) a conductor, the brush comprising:
	a housing including a first portion (labeled HP1 in annotated figure 10 below), a second portion (labeled HP2 in annotated figure 10 below), and a housing axis extending between the first portion and the second portion, 
the first portion including a cavity (labeled HPC in annotated figure 10) below having a first, open end (labeled HOE in annotated figure 10 below) and a second end (labeled HSE in annotated figure 10 below) spaced apart from the first end, the second portion including a bore (labeled SPB below), and a diameter of the cavity being larger than a diameter of the bore, the cavity and the bore being configured to receive the conductor therethrough;
	a brush member (including 150, 194, 198, and 196 collectively) secured within the cavity proximate the first end and spaced apart from the second end.
	Alternatively, see annotated figure 12 below, with the claimed structures labeled as set out above. 

    PNG
    media_image1.png
    1851
    1430
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    1852
    1431
    media_image2.png
    Greyscale

	Per claim 2, the bore and the cavity are aligned along the housing axis and configured to receive the conductor therethrough.
	Per claim 4, the housing further includes a step (formed by splash plate 180, labeled ST above) extending (by the thickness of the plate) from the second end toward the first end.
	Per claim 7, the first end of the cavity includes a groove (labeled GR above), the brush further including a cup cap 182 at least partially received within the groove.

	Per claim 10, the second portion includes a flange (labeled FLN in annotated figure 10 above) extending from a wall of the bore.
	Regarding claim 11, the second portion includes an identification ring.  In particular the flange (labeled FLN above) is a ring inherently identifying the opening of the device.
	Regarding claim 12, Brewer discloses a brush configured for use with (i.e., capable of being used with) a splice assembly, the brush and the splice assembly configured to engage a conductor, the brush comprising (see annotated figures 10 and 12 above):
	a housing including a first portion (labeled HP1 above), a second portion (labeled HP2 above), and a housing axis extending between the first portion and the second portion, 
the first portion including a cavity (labeled HPC above) having an open end (labeled HOE above), the second portion having a wall that defines a bore (labeled SPB above) and a flange (labeled FLN above) extending from the wall, and a diameter of the cavity being larger than a diameter of the bore, the cavity and the bore being configured to receive the conductor therethrough;
a brush member (including 150, 194, 198, and 196 collectively) secured within the cavity proximate the first end.
	Per claim 13, the housing is inherently securable to the splice assembly by engaging the flange.

	Per claim 15, the second portion includes an identification ring.  In particular the flange (labeled FLN above) is a ring inherently identifying the opening of the device.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Page US 1838958. 
Regarding claim 1, Page discloses a brush configured to engage (i.e., capable of engaging) a conductor, the brush comprising:
	a housing including a first portion (labeled HP1 in annotated figure 4 below), a second portion (labeled HP2 in annotated figure 4 below), and a housing axis extending between the first portion and the second portion, 
the first portion including a cavity (labeled HPC in annotated figure 4 below) having a first, open end (labeled HOE in annotated figure 4 below) and a second end (labeled HSE in annotated figure below) spaced apart from the first end, the second portion including a bore (labeled SPB below), and a diameter of the cavity being larger than a diameter of the bore (labeled BD below), the cavity and the bore being configured to receive the conductor therethrough;
	a brush member (14) secured within the cavity proximate the first end and spaced apart from the second end (by the thickness of the ring washer 13).

    PNG
    media_image3.png
    1852
    1431
    media_image3.png
    Greyscale

Per claim 3, the brush member is substantially cylindrical (see figure 3) and includes a plurality of bristles extending inwardly toward the housing axis, the bristles forming a tapered .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Page.  Regarding claim 8, the tubular holder is made of a metal or composition.  Page 1, line 3.   The choice of a suitable composition material, including a non-conductive material such as plastic, would have been a matter of engineering design choice.  The selection of a known material based on its suitability for its intended purpose would have been obvious.  Sinclair & Carroll Col. V. Interchemical Corp., 65 USPQ 297 (1945); In re Leshin, 227 F.2d 197 (CCPA 1960).

Allowable Subject Matter
Claim 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 16-20 are allowable.  Regarding claim 16, the prior art does not disclose the method as claimed, including inserting the second end of the housing into a first end of a splice assembly, wherein the combination of inserting the second end of the housing and inserting the conductor through the passageway causes a pair of jaws in the splice assembly to engage a flange extending from the second end of the housing and maintain electrical contact with the conductor.

Conclusion


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	/ROSS N GUSHI/             Primary Examiner, Art Unit 2833